Exhibit J CUSTODY AGREEMENT THIS AGREEMENT is made and entered into as of this 28th day of July, 2008, by andamong PNMAC MORTGAGE OPPORTUNITY FUND, L.P. a Delaware limited partnership (the “Portfolio Fund”), PNMAC MORTGAGE CO. LLC, a Delaware limited liability company (the “Disregarded Entity”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America with its principal place of business at Cincinnati, Ohio (the “Custodian”). WHEREAS,the PortfolioFund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end management investment company, and is authorized to issue shares of beneficial interest (the “Shares”); WHEREAS, the Portfolio Fund will conduct a portion of its operations through PNMAC Mortgage Co. LLC; WHEREAS, PNMAC Capital Management, LLC is the investment manager of the Funds and manages the day-to-day and portfolio investment activities of the Funds in accordance with the applicable governing documents of the Funds; WHEREAS, the Custodian is a bank having the qualifications prescribed in Section 26(a)(1) of the 1940 Act; and WHEREAS, each Fund desires to retain the Custodian to act as custodian of the cash certain and securities of such Fund. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: ARTICLE I CERTAIN DEFINITIONS Whenever used in this Agreement, the following words and phrases shall have the meanings set forth below unless the context otherwise requires: 1.01“Authorized Person” means any Officer or other person duly authorized by resolution of the Board of Directors or the General Partner, as appropriate, to give Written Instructions on behalf of the Funds and named in ExhibitA hereto or in such resolutions of the Board of Directors certified by an Officer or the General Partner, as appropriate,as may be received by the Custodian from time to time. 1.02“Board of Directors” shall mean the directors from time to time serving under the Disregarded
